.   .




        OFFICE   OF THE AlTORNEY   GENERAL   OF TEXAS
                            AUSTIN
.   .




        Hon. B. F. MaMlllen, Fege Z


            fire, burglary, theft, robbery fluwronce pro-
            teotlng public fund8 and lwludlng    the aost or
            eurety bond. ror hia Deputlea, such.expshsss to
            be pa88e4 on, pre-determlned and allowed In kind
            and amounts, as nearly a8 po88lble, by the Com-
            mi88loneT8* co       no0808oh month for the en-
            8ulngionth,apo"f;# ppliaatlon by each oftber,
            8tl¶tin&the kind, yrobsble smunt of erpbhd1tu.m
            8nd the neaas8lty for the erpen8er of his offlae
            for 8uah eMulog month, whlah sppllaatlon 8hal1,
            before presentation to ~14 aourt, flrrt be en-
            dor8ed by the Oounty   Auditor, ii any, otherwbe
            the County Treasurer, only a8 to ~whether fun48
            are atilable for payment of 8uah expense8. . .
               *Suah pwaba8a8 8hsll be nrde by eaoh offloer,
            *hen allowed, only by reqUi8itiOn ln'hanner pro-
            rldod by the County Auditor lf any otherwise by
            the cd88iOllVI'     Court. &oh orricer rhall, at
            the a1088 of eaoh mnth of hi8 tenure of offloe,
            JU8keMiteidzsd    8ILdsworn rSpOX% Of811 EQprOVed
            expen8os incurred by him an4 aharged to hi8 oounty,
            aaaowp8Wlng mah report with Invoice8 aorerlm
            Noh~pura~re8 end requlsltlon8 ta8ued by him in
            mpport of euah report. If 8uah expen8es be in-
            ourred in oonneotlon dth any partlauler aan
            suohroport   shall name suoh 088e. Suah repor&,
            lnvaloor and requlsitlon8 8hsl.lbe aubjeat%o the
            audit or the Oeunty Auditor,  ii any, othenrf8e by
            the‘ComaI8sloner8* Court, 8n4 lf It appears that
            8ny Nasras    not Incurred by 8Uah ofrIaer, or that
            8uoh Itea wms not a neoe8sary or legs1 expeme of
            mtah orrioe,or purahe8e4 upon proper requl8ltlon,
            8ueh Item 8h811 be by 8014 Caunty Auditor or aourt
            rejeotul, In which as8e the payment of suah Itam
            my be adjudIaate4 in any oourt of oomptont jurle-
            dlatlon. All suah approved olaims end aaoount8
            shell be pal4 from the Orflaer8' S8lary Fun4 un-
            less otherwl8e provlded herein."
                The Offloers* Salary Blll he8 been Incorporated In
        Y&on*8   We   of Crlmlnsl Procedure as Article 59Ue.   Sea-
        tlon S provides for payment of salaries in lieu of teee.
        Seatlon 4 orsate the COffiaer8* Salary Fund" for counties
        aontainlng a pOpUhtiOn Of leS8 than 190,000 populstlon,
        wherein aounty or preolnat offloer8 are aompon88te4 on a
        salary baela, ml require8 suoh fund to be kept Se?srste
Ron. H. F. MohUlan, Pace 3



an4 apart from all other oounty fUnd8, to "be held and
4lsbur8e4 for the purpose of m~inp, the nLarle8 of Offloers
and the darle8   0s 4    tia, aS8i8tOnt.8and clerks or Of-
Hoer8 rho are dr8win7i    8alm-y rrolpsaid fund . . . and to
                             0s their offIaes.w

        ?rom reading the above quoted excerpts from the
8tatute8, It is alear to us that the Le&lature    never in-
tended that either aountf or prooInat oftlaers 8hould be
allows4 a stipulate4 fixed monthly sum a8 expen8e8, but
that oaah item of expen8e 8hould be 8Ubmltted to the hudl-
tar 81~3 Conzmlsslonus* Court for approval or rejeatlon.
We therefore answer your question fin the negstlte.
        Tru8tlng the abws    satl8faatorIlpanawr8   your ln-
qulry, we are

                                      Yours very truly
                                   AlTORR!lYG-L      OFTEXAS




BWrlw

;p&o;Z     Au&l9,1939

A!i+ORMET'GENERALOF TlCXAZ3

Approved
Opinion Committee
By E.w.5., Chairman
*J-F